internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc ita - genin-119666-02 date date dear this responds to your letter dated date we apologize for the time that it has taken for us to reply you have asked how to determine how much of your mother’s nursing home care is deductible on her federal_income_tax sec_213 of the internal_revenue_code allows as a deduction the expenses paid during the taxable_year for medical_care of the taxpayer spouse or dependent if not compensated by insurance or otherwise to the extent that such expenses exceed percent of adjusted_gross_income sec_1_213-1 of the income_tax regulations provides that the term medical_care includes the diagnosis cure mitigation treatment or prevention of disease expenses paid for medical_care include those paid for the purpose of affecting any structure or function of the body or for transportation primarily for and essential to medical_care examples of payments for medical_care include payments for hospital services nursing services medical laboratory surgical dental and other diagnostic and healing services x-rays medicine and drugs artificial teeth or limbs and ambulance hire an expenditure which is merely beneficial to the general health of an individual is not an expenditure for medical_care the definition of medical_care also includes amounts paid for qualified long- term care services sec_7702b defines qualified_long-term_care_services as necessary diagnostic preventive therapeutic curing treating mitigating and rehabilitative services and maintenance_or_personal_care_services which are required by a chronically_ill_individual and are provided pursuant to a plan of care prescribed by a licensed_health_care_practitioner the amount of the cost of nursing home care that is deductible as a medical expense depends on the principal reason for a taxpayer’s presence in the nursing home sec_1_213-1 of the regulations provides that when the principal reason for the taxpayer’s presence is the medical_care that is available in the nursing home the entire cost of medical_care as well as food and lodging at the nursing home is treated as an expense for medical_care for as long as the taxpayer requires continual genin-199666-02 medical_care such as the kinds of care described above that are included in sec_7702b when the principal reason for the taxpayer’s presence is not medical_care that is available in the nursing home only that part of the cost of care in the nursing home that is attributable to medical_care is treated as an expense for medical_care in this case the cost of meals_and_lodging are not treated as an expense for medical_care when the principal reason for the taxpayer’s presence is not the availability of medical_care it is necessary for the nursing home to provide a breakdown of what part of the fee is for medical_care in order for that portion of the fee to be deductible as an expenditure for medical_care we hope that this general information is helpful to you if you have any additional questions please contact sincerely by acting associate chief_counsel income_tax accounting clifford m harbourt senior technician reviewer branch
